EXHIBIT 10.22

SECOND AMENDMENT TO CREDIT AGREEMENT


          THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of February 20,
2004 (this "Agreement"), is by and among Nortek, Inc., a Delaware corporation
("Nortek"), Broan-NuTone LLC, NuTone Inc., Linear Corporation, Nordyne Inc.,
Governair Corporation, Mammoth, Inc., Temtrol, Inc., Webco, Inc., Rangaire LP,
Jensen Industries, Inc., Multiplex Technology, Inc., Xantech Corporation, Aubrey
Manufacturing, Inc., Rangaire LP, Inc., Elan Home Systems, L.L.C., SpeakerCraft,
Inc., Operator Specialty Company, Inc. (each a "Domestic Borrower" and,
collectively, the "Domestic Borrowers"), Broan-NuTone Canada Inc. ("BNC"),
Venmar Ventilation Inc. ("VVI"), Venmar CES, Inc. ("CES"), Venmar Ventilation
(H.D.H.) Inc. ("H.D.H.") and Ventrol Air Handling Systems Inc. ("VAH," and
together with BNC, VVI, CES and H.D.H., each, a "Canadian Borrower," and,
collectively, the "Canadian Borrowers," and, together with the Domestic
Borrowers, each, a "Borrower" and collectively, the "Borrowers") the Lenders
party to the Credit Agreement referred to below (the "Lenders") and FLEET
CAPITAL CORPORATION, as administrative agent (the "Administrative Agent") and
FLEET CAPITAL CANADA CORPORATION, as Canadian Agent and as the Canadian Lender
("Canadian Agent").


RECITALS:


          WHEREAS, the Borrowers, Administrative Agent, Canadian Agent and the
Lenders are parties to that certain Loan and Security Agreement dated as of July
25, 2002 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the "Credit Agreement"); and


          WHEREAS, the Borrowers, Administrative Agent, Canadian Agent and the
Lenders wish to amend the Credit Agreement in certain respects as set forth
herein, subject to the terms and conditions set forth herein.


          NOW THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:


           SECTION 1.      DEFINED TERMS. Unless otherwise defined herein, all
capitalized terms used herein shall have the meanings given them in the Credit
Agreement.


          SECTION 2.       AMENDMENTS TO CREDIT AGREEMENT. The Credit Agreement
is, as of the Effective Date (as defined below), hereby amended as follows:


          2.1      Clause (c) of Section 8.2.1, "Mergers; Consolidations;
Acquisitions; Structural Changes," is hereby amended by deleting the dollar
amount "$50,000,000" contained in clause (ii) therein and replacing such dollar
amount with the dollar amount "$40,000,000."


           2.2      Clause (ii) of Section 8.2.6, "Payments and Amendments of
Certain Debt," is hereby amended by deleting the dollar amount "$50,000,000"
contained in clause (z) therein and replacing such dollar amount with the dollar
amount "$40,000,000."


           2.3      Section 8.3 of the Credit Agreement, "Specific Financial
Covenants," is hereby amended by (i) deleting the dollar amount "$40,000,000"
contained therein and replacing such dollar amount with the dollar amount
"$30,000,000" and (ii) deleting the dollar amount "$175,000,000" contained
therein and replacing such dollar amount with the dollar amount "$155,000,000".


           2.4      The definition of "Cash Collateral Cure Event" contained in
Appendix A to the Credit Agreement is hereby amended by deleting the dollar
amount "$40,000,000" contained therein and replacing such dollar amount with the
dollar amount "$30,000,000."


           2.5      The definition of "Cash Collateral Event" contained in
Appendix A to the Credit Agreement is hereby amended by deleting the dollar
amount "$40,000,000" contained therein and replacing such dollar amount with the
dollar amount "$30,000,000."


          2.6      Each of Elan Home Systems, L.L.C., SpeakerCraft, Inc. and
Operator Specialty Company, Inc. are hereby added as Domestic Borrowers and
Guarantors under the Credit Agreement.


           SECTION 3.      CONDITIONS PRECEDENT TO EFFECTIVENESS OF AGREEMENT.
This Agreement shall become effective upon the date (the "Effective Date") each
of the following conditions have been satisfied:


           (a)     Execution and Delivery. Each Borrower and the Lenders shall
have executed and delivered this Agreement.


           (b)     No Defaults. No Default or Event of Default under the Credit
Agreement (as amended hereby) shall have occurred and be continuing.


           (c)     Representations and Warranties. The representations and
warranties of the Borrowers contained in this Agreement, the Credit Agreement
(as amended hereby) and the other Loan Documents shall be true and correct in
all material respects as of the Effective Date, with the same effect as though
made on such date, except to the extent that any such representation or warranty
expressly refers to an earlier date, in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date.


           (d)     Amendment Fee. Borrowers shall have paid to the
Administrative Agent, for the pro rata accounts of the Lenders which have timely
approved this Agreement, as evidenced by each such Lender's execution and
delivery of a counterpart signature page to this Agreement on or prior to 5:00
p.m. New York time on February 20, 2004, in an aggregate amount for all such
Lenders which have timely approved this Agreement on or prior to 5:00 p.m. New
York time on February 20, 2004 equal to $100,000.


           SECTION 4.      REPRESENTATIONS AND WARRANTIES.


          (a)      Each Borrower represents and warrants (i) that it has full
power and authority to enter into this Agreement and perform its obligations
hereunder in accordance with the provisions hereof, (ii) that this Agreement has
been duly authorized, executed and delivered by such party and (iii) that this
Agreement constitutes the legal, valid and binding obligation of such party,
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors' rights generally
and by general principles of equity.


          (b)      Each Borrower represents and warrants that the following
statements are true and correct:


  (i)

The representations and warranties contained in the Credit Agreement and each of
the other Loan Documents are and will be true and correct in all material
respects on and as of the Effective Date to the same extent as though made on
and as of that date, except to the extent such representations and warranties
expressly refer to an earlier date, in which case they were true and correct in
all material respects on and as of such earlier date.


  (ii)

No event has occurred and is continuing or will result from the consummation of
the transactions contemplated by this Agreement that would constitute an Event
of Default.


  (iii)

The execution, delivery and performance of this Agreement by the Borrowers do
not and will not violate its respective certificate or articles of incorporation
or by-laws, any law, rule, regulation, order, writ, judgment, decree or award
applicable to it or any contractual provision to which it is a party or to which
it or any of its property is subject.


          (c) No authorization or approval or other action by, and no notice to
or filing or registration with, any governmental authority or regulatory body is
required in connection with its execution, delivery and performance of this
Agreement and all agreements, documents and instruments executed and delivered
pursuant to this Agreement.


           SECTION 5.      REFERENCES TO AND EFFECT ON THE CREDIT AGREEMENT.


           (a)      On and after the Effective Date each reference in the Credit
Agreement to "this Agreement," "hereunder," "hereof," "herein," or words of like
import, and each reference to the Credit Agreement in the Loan Documents and all
other documents (the "Ancillary Documents") delivered in connection with the
Credit Agreement shall mean and be a reference to the Credit Agreement as
amended hereby.


          (b)      Except as specifically amended above, the Credit Agreement,
the Loan Documents and all other Ancillary Documents shall remain in full force
and effect and are hereby ratified and confirmed.


          (c)      The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver (except as
specifically waived above) of any right, power or remedy of the Lenders,
Canadian Agent or the Administrative Agent under the Credit Agreement, the Loan
Documents or the Ancillary Documents.


           SECTION 6.      Lien Perfection; Further Assurances. Borrowers hereby
agree that at Administrative Agent's request, Borrowers shall promptly execute
or cause to be executed and shall deliver to Administrative Agent or Canadian
Agent, as the case may be, any and all documents, instruments and agreements
deemed necessary by Administrative Agent or Canadian Agent, as the case may be,
to give effect to or carry out the terms or intent of the Loan Documents,
including, without limitation, as are necessary to perfect Administrative
Agent's Lien upon any of the Domestic Borrower Collateral with respect to each
of Elan Home Systems, L.L.C., SpeakerCraft, Inc. and Operator Specialty Company,
Inc.


           SECTION 7.      Joinder in Loan and Security Agreement. To secure the
prompt payment when due (whether at stated maturity, by acceleration or
otherwise) and performance of all of the Obligations, each of Elan Home Systems,
L.L.C., SpeakerCraft, Inc. and Operator Specialty Company, Inc. hereby
unconditionally grants to Administrative Agent, for itself and the benefit of
Canadian Agent and Lenders, a continuing Lien upon all of its right, title and
interest in, to and under all Collateral, whether now owned by or owing to, or
hereafter acquired by or arising in favor of each of Elan Home Systems, L.L.C.,
SpeakerCraft, Inc. and Operator Specialty Company, Inc., in accordance with the
terms of the Loan and Security Agreement, including, without limitation, Section
5 thereof, which is incorporated herein by reference.


          SECTION 8.      EXECUTION IN COUNTERPARTS. This Agreement may be
executed in counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.


           SECTION 9.       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY,
AND BE CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE INTERNAL CONFLICTS OF LAWS PROVISIONS THEREOF.


          SECTION 10.      HEADINGS. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purposes.


          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the date above first written.


 

NORTEK, INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

BROAN-NUTONE LLC


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

NUTONE INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

LINEAR CORPORATION


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

NORDYNE INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

GOVERNAIR CORPORATION


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

MAMMOTH, INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

TEMTROL, INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

WEBCO, INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

RANGAIRE LP


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

JENSEN INDUSTRIES, INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

MULTIPLEX TECHNOLOGY, INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

XANTECH CORPORATION


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

AUBREY MANUFACTURING, INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

RANGAIRE LP, INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

BROAN-NUTONE CANADA INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

VENMAR VENTILATION INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

VENMAR CES, INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

VENMAR VENTILATION (H.D.H.) INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

VENTROL AIR HANDLING SYSTEMS INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

ELAN HOME SYSTEMS, L.L.C.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

SPEAKERCRAFT, INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

OPERATOR SPECIALTY COMPANY, INC.


 

By   \s\ Edward J. Cooney

 

Name: Edward J. Cooney

 

Title: Vice President and Treasurer


 

FLEET CAPITAL CORPORATION

 

  as Administrative Agent and as a Lender


 

By   \s\ David Fiorito

 

Name: David Fiorito

 

Title: Senior Vice President


 

FLEET CAPITAL CANADA CORPORATION

 

  as Canadian Agent and as the Canadian Lender


 

By   \s\ Doug McKenzie

 

Name: Doug McKenzie

 

Title: Vice President & General Manager


 

FLEET NATIONAL BANK

 

  as Issuing Bank


 

By   \s\ Mark Adkins

 

Name: Mark Adkins

 

Title: Senior Vice President


 

CONGRESS FINANCIAL CORPORATION

 

(NEW ENGLAND), as Co-Synidcation Agent and Lender


 

By   \s\

 

Name:

 

Title:


 

GENERAL ELECTRIC CAPITAL

 

CORPORATION, as Co-Syndication Agent and Lender


 

By   \s\ Thomas Lauer

 

Name: Thomas Lauer

 

Title: Vice President


 

THE CIT GROUP/BUSINESS CREDIT, INC.

 

  as Co-Documentation Agent and Lender


 

By   \s\ Alan Strauss

 

Name: Alan Strauss

 

Title: Vice President


 

PNC BUSINESS CREDIT,

 

  as Co-Syndication Agent and Lender


 

By   \s\ Edward Chonko

 

Name: Edward Chonko

 

Title: Assistant Vice President


 

AMSOUTH BANK, as Lender


 

By   \s\ Kathleen F. D’Angelo

 

Name: Kathleen F. D’Angelo

 

Title: Attorney-In-Fact


 

SIEMENS FINANCIAL SERVICES, INC.,

 

  as Lender


 

By   \s\ Frank Amodio

 

Name: Frank Amodio

 

Title: Vice President - Credit


 

WHITEHALL BUSINESS CREDIT

 

CORPORATION (successor-in-interest to IBJ

 

Whitehall Business Credit Corporation and

 

Whitehall Business Credit Corporation), as Lender


 

By   \s\ Christopher Hill

 

Name: Christopher Hill

 

Title: Vice President


 

SOVEREIGN BANK, as Lender


 

By   \s\ Chares H. McInerney, Jr.

 

Name: Charles H. McInerney, Jr.

 

Title: Vice President
